Citation Nr: 0739413	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-00 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for residuals of right 
calcaneus fracture with posttraumatic arthritis of subtalar 
and ankle joints, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to an increased rating for residuals of left 
calcaneus fracture, with posttraumatic arthritis of subtalar 
and ankle joints, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to April 
1991. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA), Regional 
Office (RO).  In the rating decision, the RO, in part, 
confirmed and continued a zero percent rating for residuals 
of a right calcaneus fracture with post traumatic arthritis 
of subtalar and ankle joints, and assigned a 10 percent 
rating for residuals of a left calcaneus fracture with post 
traumatic arthritis of subtalar and ankle joints. 

During the pendency of this appeal, in October 2004, the RO 
increased the zero percent rating for the right ankle 
disability to 10 percent.  Since a rating in excess of 10 
percent is possible for the foregoing disability, the issue 
remains on appeal before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).


FINDINGS OF FACT

1.  The service-connected right calcaneus fracture, with post 
traumatic arthritis of subtalar and ankle joints, is 
manifested by minimal degenerative changes of the right ankle 
and tarsal joints.  No evidence of marked deformity or marked 
limitation of motion is present.

2.  The service-connected left calcaneus fracture, with post 
traumatic arthritis of subtalar and ankle joints, is 
manifested by no more than moderate deformity of the left 
calcaneum with degenerative changes in the left subtalar 
joint.  No evidence of marked deformity or severe limitation 
of motion is present.





CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for the service-connected residuals of a right 
calcaneus fracture, with post traumatic arthritis of subtalar 
and ankle joints, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.44, 4.45, 4.58, 
4.59, 4.71a, Diagnostic Code 5003, 5010 (2007). 

2.  The criteria for a disability evaluation in excess of 10 
percent for the service-connected residuals of a left 
calcaneus fracture, with post traumatic arthritis of subtalar 
and ankle joints, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.44, 4.45, 4.58, 
4.59, 4.71a, Diagnostic Code 5003, 5010 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (2007). 

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2007).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).

II.  Analysis

The veteran believes that his left and right ankle 
disabilities have worsened since his last rating decision.  
During his May 2005 VA examination, he reported sharp pain 
with burning, throbbing, weakness, stiffness, severe swelling 
and a tendency of the ankles to give way.  He also reported 
that his pain increased in severity when kneeling, standing, 
crawling, bending, squatting and walking.  The pain was 
reduced by sitting, lying down and taking pain medication.  
He described his flare-ups as causing limitation of motion 
and functional impairment and as ranging from moderate to 
severe in intensity.  

Right Calcaneus with Post Traumatic Arthritis of Subtalar and 
Ankle Joints

As indicated above, a 10 percent rating has been assigned to 
the above listed disability, under Diagnostic Codes 5273-
5010.  Diagnostic Code 5273, which pertains to malunion of 
the os calcis or astralgus, has two ratings: moderate 
deformity, rated as 10 percent disabling, and marked 
deformity, rated as 20 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5273 (2007).  While the RO adjudicated the 
claim under 5273, the Board finds that Diagnostic Code 5271 
is more appropriate.  There is no evidence of record showing 
malunion of the os calcis or astralgus of the right 
calcaneus.  In fact, May 2005 x-ray findings show moderate 
soft tissue swelling compatible with a sprain.  Otherwise, no 
significant abnormality of the right ankle was demonstrated. 

Under Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by x-ray findings are to be rated as 
degenerative arthritis, Diagnostic Code 5003.  38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2007).  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritic changes and some 
limitation of motion objectively confirmed, a 10 percent 
rating may be assigned.  38 C.F.R. § 4.71, Diagnostic Codes 
5010-5003 (2007).  The veteran currently has a 10 percent 
rating.  

Regarding the right ankle, on VA examination in May 2005, the 
veteran described his pain as being an 8 out of 10 when 
performing dorsiflexion and a 5 out of 10 during plantar 
flexion.  Nonetheless, the veteran had dorsiflexion to 20 
degrees and plantar flexion to 45 degrees in his right ankle.  
Normal range of dorsiflexion is from 0 to 20 degrees and 
normal plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 
4.71, Plate II (2006).  Strength was 5/5 bilaterally with no 
instability in either foot.  

Based on the veteran's examination findings, the evidence 
does not support a higher rating at this time.  Under 
Diagnostic Code 5010, a rating of 20 percent disabling is not 
warranted as the veteran's disability has been rated based 
his pain in the ankle with minimal arthritic changes, and in 
any event, the veteran's right ankle is one major joint.  
38 C.F.R. § 4.45(f).  Additionally, as demonstrated above, 
there is no evidence of moderate or marked limitation of 
motion to warrant a higher rating under Diagnostic Code 5271.  

As previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  
Even when considering the veteran's subjective complaints, 
however, the criteria for a rating higher than 10 percent is 
not warranted.  As noted above, the veteran has full range of 
motion of the right ankle.  The provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45 are applicable only in conjunction 
with the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

As an aside, an increased rating is not warranted under 
Diagnostic Code 5273 either.  As previously noted, x-ray 
findings dated in May 2005 show no significant abnormality of 
the right ankle.  

The Board has also considered other diagnostic codes 
pertaining to ankle disabilities, e.g., Diagnostic Codes 
5270, 5272 and 5274.  Of these, Diagnostic Codes 5270 and 
5272 do not apply because they involve ankylosis, which the 
veteran does not have.  There is also no evidence of 5274, 
astragalectomy.  

In summary, the evidence weighs against the veteran's claim 
for an increased rating in excess of 10 percent for residuals 
of a right calcaneus with post traumatic arthritis of 
subtalar and ankle joints.  

Left Calcaneus with Post Traumatic Arthritis of Subtalar and 
Ankle Joints

The veteran's left ankle disability is also evaluated under 
Diagnostic Codes 5273-5010.  In this regard, the Board notes 
that x-ray findings in May 2005 revealed a deformity of the 
left calcaneum with degenerative changes in the left subtalar 
joint.  When considering the veteran's overall disability 
picture, the Board finds that the veteran's disability is 
appropriately rated under those diagnostic codes.  In spite 
of the foregoing, however, the criteria for an increased 
rating are not met.

Indeed, during the May 2005 examination, the examiner 
reported that the veteran limped favoring his left foot and 
noted scars on his left foot due to prior surgery.  
Nonetheless, the examiner found the strength to be 5/5 
bilaterally with no instability in either foot.  The veteran 
had dorsiflexion to 20 degrees on active range of motion and 
to 25 degrees on passive range of motion, and he had plantar 
flexion to 45 degrees on active and passive range of motion.  
Even after repetitive use of the left foot and the veteran's 
reported pain as an 8 out of 10 when performing dosiflexion 
and a 5 out of 10 during plantar flexion, the veteran's range 
of motion findings remained essentially the same. 

A rating of 20 percent disabling can only be awarded for 
Diagnostic Code 5273 when there is marked deformity.  There 
is no evidence in the record to support a showing of marked 
deformity.  Further, as demonstrated above, although the 
veteran has degenerative changes of the left ankle, a 10 
percent rating has already been assigned for this major 
joint.  Moreover, the veteran's range of motion findings of 
the left ankle are normal, even when considering his 
complaints of pain and symptoms after repetitive use.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.

The Board has also considered other diagnostic codes 
pertaining to ankle disabilities, e.g., Diagnostic Codes 
5270, 5272 and 5274.  The veteran does not have ankylosis or 
any evidence of an astragalectomy to warrant consideration in 
this regard.  

In summary, the evidence weighs against the veteran's claim 
for an increased rating in excess of 10 percent for residuals 
of a left calcaneus with post traumatic arthritis of subtalar 
and ankle joints.

III. Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in April 2004, prior to the June 
2004 rating action.  The letter notified the veteran of what 
information and evidence must be submitted to substantiate a 
claim for increased rating. 

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of April 2004 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  Finally, he was told to 
submit any medical records or evidence in his possession that 
pertained to the claims.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), the veteran was provided with notice of the type 
of evidence necessary to establish a disability rating, but 
was not provided with notice necessary to establish an 
effective date.  As discussed above, the Board finds that a 
preponderance of the evidence is against the claims; thus, 
any questions as to the appropriate effective date to be 
assigned are rendered moot.  The veteran has not been 
prejudiced in this regard.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical private medical records.  VA also provided the 
veteran with a VA examination in connection with his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to an increased rating for residuals of fracture 
right calcaneus with posttraumatic arthritis of subtalar and 
ankle joints, currently evaluated as 10 percent disabling, is 
denied. 

Entitlement to an increased rating for residuals of fracture 
left calcaneus with posttraumatic arthritis of subtalar and 
ankle joints, currently evaluated as 10 percent disabling, is 
denied. 




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


